IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,580


ALBERT JAMES TURNER, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CAUSE NO. 10-DCR-054233 
IN THE 268TH DISTRICT COURT
FORT BEND COUNTY


Price, J., delivered the opinion of the Court in which Womack, Johnson,
Cochran, and Alcala, JJ., joined.  Keller, P.J., filed a dissenting opinion in which
Meyers, Keasler, and Hervey, JJ., joined.

O P I N I O N


	The appellant was convicted of the intentional murder of more than one person during
the same criminal transaction, namely, his wife and his mother-in-law, which is a capital
offense. (1)  The jury answered the statutory special issues in such a way that the trial court was
required to assess the death penalty. (2)  Direct appeal is automatic in this Court. (3)
	The appellant does not challenge the sufficiency of the evidence to support either his
conviction or death sentence.  In fourteen of his twenty-four points of error, he claims that
he was incompetent to stand trial, or that the trial court should at least have paused the
proceedings at various stages of trial to conduct a formal competency hearing, as his trial
counsel repeatedly requested. (4)  In order to address these various points of error adequately,
we must undertake a detailed recitation of certain events transpiring before and during trial.
COMPETENCY TO STAND TRIAL
	The evidence at trial showed that, just after midnight on December 27, 2009, the
appellant entered the home of his in-laws and killed his wife, Keitha Turner, and his mother-in-law, Betty Jo Frank, cutting their throats while his three young children were present in
the house. (5)  Although we find no indictment in the clerk's record, the docket sheet indicates
that on March 3, 2010, Ralph Gonzalez was appointed to represent the appellant, that a grand
jury indicted the appellant for capital murder on April 5, 2010, and that, on May 17, 2010,
Gonzalez filed a motion to have the appellant evaluated for his competency to stand trial. 
The trial court immediately granted that motion, and the appellant was promptly evaluated
by two forensic mental-health experts: psychologist Dr. Karen Gollaher and psychiatrist Dr.
David Axelrad.
I.  The Facts
A.  The Initial Competency Reports
	Dr. Gollaher conducted the first evaluation on May 18th and 19th, 2010.  In her report,
Gollaher notes that the appellant "reported the belief that his wife had been having an affair
for many years with the Mayor of Kendleton, Texas[,]" but that "she had repeatedly denied
any extramarital relationship, calling him paranoid."  Gollaher also noted that the appellant's
recent jail records "appear to refer to possible delusional thinking[.]"  While the appellant
denied any such delusional thinking during the evaluation, Gollaher nevertheless noted
"several statements" that he made to her "that raise[d] the possibility of paranoid thinking." 
Moreover, "he reported the jail psychiatrist prescribed him Risperdal but he has not taken his
medications because he does not believe he needs it." (6)  Gollaher did not diagnose the
appellant as suffering from any particular thought disorder.  She did not believe his possible
paranoid thoughts would "undermine his ability to participate in the court procedures."  She
also concluded that the appellant was "capable of communicating events in an
understandable manner and can report his state of mind."  It was her ultimate professional
opinion that the appellant was, as of that time, competent to stand trial.
	Dr. Axelrad evaluated the appellant a month later, on June 14, 2010, also ultimately
concluding that he was competent to stand trial.  In his report, (7) however, Axelrad
acknowledged that the appellant "is an individual who may have a mental illness and the
diagnosis may be a paranoid disorder."  Although he did not note any impairment in the
appellant's thought process or content, he nevertheless found the appellant to be "mildly
impaired" in his abilities: 1) to disclose to counsel pertinent facts, events, and states of mind;
2) to engage in a reasoned choice of legal strategies and options; and 3) to engage with
counsel.  From the recent jail records, Axelrad noted that the attending psychiatrist had found
the appellant to be "exhibiting some paranoid ideation, and he does appear to be delusional." 
The appellant also exhibited "some paranoid ideas" and "mild paranoid functioning" during
Axelrad's evaluation.  The appellant reported to Axelrad that he had "lost confidence in his
attorney, and [he did] appear to have significant problems in his relationship with his current
attorney, Mr. Gonzalez."  The appellant would not discuss the circumstances of the offense
with Axelrad; consequently, Axelrad was "unable to address, at this time, as to whether [the
appellant] had a paranoid disorder.  In the event he has a paranoid disorder, this may be
contributing to the problems he is experiencing with his attorney."  With this caveat, Axelrad
concluded that the appellant was nonetheless competent to stand trial--and even that he was
competent "to enter into plea negotiations concerning his alleged offense in the event that
he and his attorney can develop an effective working relationship."
B.  Pretrial Proceedings
	The first pretrial hearing on record was an ex parte conference that took place in
chambers on June 23, 2010.  By this time the trial court had appointed a second attorney, Pat
McCann.  Gonzalez reported to the trial court that, while he had not yet seen the experts'
competency reports, he had been told that Gollaher deemed the appellant competent to stand
trial and that Axelrad had found him to be "perfectly fit."  Even so, Gonzalez informed the
trial court that "[w]e're having difficulty with [the appellant] accepting a lot of things that
happened.  And one of the biggest things is his family, his children.  There is a little bit of
disconnect right now."  Nevertheless, the appellant's counsel did not request any further
proceedings at this time with respect to his competency to stand trial.  
	More than four months later, on November 9, 2010, counsel for the appellant filed a
notice of intent to take the depositions of two of the appellant's children.  On November 22,
2010, in open court, at the beginning of a hearing on pretrial motions, the appellant
personally informed the trial court that he had filed a grievance against his lawyers and
wanted a new "defense team" appointed.  He complained that he did not wish to have his
children deposed and that his lawyers had not explained to him the purpose behind the
various pretrial motions on file.  Defense counsel denied that they had failed to explain the
motions and asserted that they needed to depose the children to obtain discovery and for
other undisclosed purposes in the service of their client's best interests.  The trial court
denied the appellant's request for new lawyers.
	Another ex parte conference occurred in chambers on December 10, 2010, (8) the same
day that the deposition of the appellant's children was originally scheduled.  The appellant's
counsel revealed that the relationship between the appellant and Gonzalez had deteriorated
to the point that the appellant had physically threatened Gonzalez.  Gonzalez related:
	In my thirty years, I've been threatened on several occasions but never as
adamantly and never [as] menacingly as this guy.  I believe that no matter what
I tell him, if I could tell him that he would be getting out of jail tomorrow and
nothing would happen to him, he would not believe me.  There is nothing that
I can do to convince that man that I have anything of benefit to do for him or
that I can do for him.

Because the attorney/client relationship had become so "untenable," Gonzalez filed a motion
to withdraw.  That same day, in open court, the appellant personally reiterated that he was
"opposed to the depositions" of his children and did not "want Mr. Gonzalez on my case." 
The trial court granted Gonzalez's motion to withdraw.  Because Gonzalez had been the
member of the defense team who had prepared to conduct the depositions, they were
rescheduled.  On December 14, 2010, the trial court appointed Tyrone Moncriffe to replace
Gonzalez and, on January 5, 2011, the trial court granted the defense a trial continuance until
April 18, 2011, with final pretrial motions to be heard on April 11, 2011, in order to give
Moncriffe sufficient time to familiarize himself with the case.
	The April 11th hearing began with a renewal of the appellant's efforts to replace his
trial counsel.  The trial court had received "letters" by fax from a woman purporting to be the
appellant's sister that asked the trial court to "fire[]" the appellant's trial counsel.  Because
the faxed copies of the letters did not bear his signature, however, the appellant refused to
"endorse" them as his.  The trial court therefore declined to "take them up[.]"  McCann told
the trial court that "we are doing everything possible to prepare for this trial; but [the
appellant] has not agreed to speak with us on many occasions[.]"
	Later during the same pretrial hearing, the trial court returned to the issue of the
appellant's displeasure with his trial counsel, directly asking the appellant whether he wished
to represent himself.  The appellant unequivocally responded, "No."  He complained,
however, that trial counsel "have not shown me any evidence."  He acknowledged that they
had played for him a recording of the 911 call in which his daughter had reported the
murders, but he complained that he had not been able to hear it.  McCann answered that the
appellant had been provided everything except for the actual physical evidence, including
offense and autopsy reports, and that, not only had the appellant been able to hear the 911
recording, it had made him weep.  McCann agreed to make all the evidence available for the
appellant again.  The appellant then complained that his lawyers had not contacted the Mayor
of Kendleton or conducted any paternity testing to determine whether the Mayor was the real
father of the appellant's youngest child.  McCann explained that they had in fact interviewed
the Mayor but that the result of any paternity testing was, in any event, "sadly not legally
relevant."  The trial court informed the appellant that it would not remove trial counsel from
the case and suggested that he "start cooperating with them."
	Later that same day, another ex parte conference took place in chambers.  McCann
informed the trial court that "we're going to attempt to go speak with him; but at some point,
based upon his clear paranoia that somehow I and the rest of the Defense team are working
with the State to ensure his conviction, we may need to revisit competency at some point with
you."  The trial court responded that "we can do a competency exam while we are doing the
voir dire."
C.  Voir Dire
	Voir dire was set to commence the next week, on April 18, 2011.  In the interim,
McCann filed a "Motion for a Contested Competency Hearing."  Attached to this motion
were an affidavit from Moncriffe, dated April 7, 2011, and a competency evaluation from
a neuropsychologist, Dr. Shawanda Williams-Anderson, dated April 12, 2011.  Moncriffe
explained that it was part of the defensive strategy to depose the appellant's children and then
agree for the State to use the deposition testimony in lieu of live testimony at trial, since, in
their estimation, "the impact of [the appellant's] children describing their mother and
grandmother's horrible [deaths] was much more damaging live than by deposition." 
Accordingly, McCann had conducted the depositions on April 1, 2011, while Moncriffe and
the appellant watched by video link from an adjoining room.  The appellant watched with "a
bewildered look on his face."  Afterwards, he yelled at his lawyers, accusing them of making
his children testify against him, in conspiracy with the District Attorney.  "He cannot assist
his defense team," Moncriffe concluded, "nor does he have a rational understanding of the
magnitude of these proceedings.  He seems to have one train of thought and he disregards
all other rational thoughts completely."  Dr. Williams-Anderson evaluated the appellant on
April 12, 2011.  She concluded that, "[b]ecause of the seriousness of [the appellant's]
charges, his unwillingness to participate in his defense, and his extreme distrust of every
member of his team, his competency to stand trial is questionable."
	At a hearing on the motion for a formal competency hearing, which convened on April
18th, the first day of voir dire, McCann argued that the appellant's "paranoia has grown to the
level of delusions[.]"  "It's become an issue to the point where [the appellant] actively
appears to believe that we are working against his own interests, and the delusion seems
complete and full-blown."  McCann explained that the appellant's
	attitude has gotten worse in the last several weeks, that we have spent
numerous hours with [him] over the last several days since the hearing on the
11th; and we have all come to the conclusion that at this point he is -- although
he interacts with us on this plane of reality, he frankly is thinking and living
in another one that does not appear to comport with either the evidence we've
shown him, our views of the case, or anything that we can determine as a
group as rational.

Responding to the prosecutor's argument that simple disagreement between a lawyer and his
client does not raise an issue of competency, and the trial court's request that McCann "focus
on the fact that we've already conducted the competency evaluation in this case[,]" McCann
asserted:
	I have defended serial killers and people who have killed their whole families,
and this case is challenging even my ability to . . . see how this could not be
originating from anything but mental illness.  *  *  *  It has now gotten to a
place . . . where [the appellant's] version of the reality of the facts that he deals
with day-to-day, whatever evidence is shown, whatever discussions we have,
comes from a place of such deep rooted paranoia that I can no longer believe
it is simply a difficult person that I'm dealing with.

Given the competency evaluations that had already been conducted by Drs. Gollaher and
Axelrad, the trial court found that what Dr. Williams-Anderson characterized as the
appellant's simple "unwillingness to participate in his defense" provided insufficient grounds
to conduct a competency hearing, and it therefore denied the motion.
	McCann broached the subject of competency again about a week into voir dire when,
on April 26, 2011, he complained that, "although I have attempted to engage with my client
in regards to his opinions, for whatever reason, it appears to have been shut down."  He urged
the trial court take up his motion for a competency hearing again.  The trial court advised him
to file a new motion with accompanying affidavit.  McCann apparently did, (9) because a
renewed hearing was held on April 27, 2011.  While persisting in its refusal to order a formal
competency hearing, the trial court at this time decided "to direct the Court's behavioral
mental health director to do an evaluation to determine whether [the appellant's] status has
changed since the last time a competency hearing occurred." (10)  Afterwards, "I'll do an initial
evaluation about whether [the appellant's] status has changed."  Accordingly, the trial court
ordered Dr. Connie Almeida, a licensed clinical psychologist and Director of the Fort Bend
County Behavioral Health Services, to evaluate the appellant, with an emphasis on whether
he was "able to rationally assist his lawyers in the defense of his case."
	Dr. Almeida filed a report on May 19, 2011, and appeared at a hearing the next day,
on May 20th.   She testified that the appellant would not cooperate with her several attempts
to evaluate him, and that the best she could do was to report her impressions from a half-hour
conversation she had managed to have with him on May 17, 2011, during which "[h]e did
express disagreement with some of the strategies and 'tactics' of his defense team."  As of
that date, the appellant was not taking any psychotropic medications, nor did the behavioral
health staff at the jail deem such medications presently warranted.  From all this, Almeida
was unable to draw any conclusions about the appellant's competency to stand trial.  But she
believed there to be "no significant changes in his functioning" since he was initially
evaluated for competency by Drs. Gollaher and Axelrad the previous summer.  She could not
say "definitively" that the appellant was not paranoid.
	On cross-examination by the prosecutor, Almeida opined that, "based on my limited
interaction with him, I would say that he would have a rational and factual understanding of
the proceedings against him." (11)  She also acknowledged an observation she had made in her
written report that "there is no current evidence to substantiate a delusional or other
psychiatric disorder."  Nor was she aware of "any behaviors that warrant a psychiatric
intervention" since the appellant had been jailed.  She nevertheless stood by her position that
she was unable to reach a determination of her own whether the appellant had a present
ability to assist his counsel, as the trial court had requested.  The best she could say was that
she perceived "no significant changes in [his] emotional or cognitive functioning since" the
earlier evaluations that would adversely impact his competency to stand trial.
	After hearing argument from the parties, the trial court denied the motion for a formal
competency hearing.  While acknowledging that Drs. Gollaher and Axelrad had made
"notation of paranoia" in their initial competency reports, the trial court observed that they
had not found the appellant's paranoia to be "sufficient to meet the statutory guidelines" for
incompetency.  The trial court opined that the appellant's evidence of incompetence,
measured against those "statutory guidelines," "does not call for secondary competency
evaluations unless there's a clear change in [the appellant's] whole aspect that raises a clear
concern."  The only such change that the trial court could see was the appellant's "failure to
cooperate with [counsel] and that's his choice to make[.]"  Even so, the trial court believed
this had been enough to justify appointing Almeida, in an abundance of caution, "to explore
this area to see if there was such a change that it would require a full competency hearing." 
Although Almeida was unable to reach a conclusion whether the appellant's failure to
cooperate with his counsel rendered him incompetent, the trial court reasoned, her inability
was itself the product of the appellant's choice not to talk to her about his case.  "That is a
reasoned decision on his part.  Does it reach to the level of incompetency, there's nothing to
show today that it does that."
D.  Trial on the Merits
	Trial on the merits began on May 25, 2011.  During opening statements, McCann
informed the jury that the defense expected the evidence to show that the appellant killed his
wife in a "jealous rage," but that the killing of his mother-in-law, with whom the appellant
had always gotten along, occurring in the close quarters of the upstairs hallway, had not been
perpetrated intentionally--that the appellant, while certainly guilty of "two terrible horrible
crimes[,]" was not guilty of a capital offense.  Along the way, McCann explained to the jury
that the appellant "doesn't like me very much."  Later, he observed:  "And if you look at him
there, he's a large man, as he sits there scowling at me.  Because he can't admit what he did,
to himself or anybody else."  The ensuing defensive strategy was to acknowledge that the
State's evidence showing that the appellant was responsible for the two murders was at least
substantial, if not overwhelming, but to try to engender a reasonable doubt in the jurors'
minds whether he harbored the requisite culpable intent with respect to the death of his
mother-in-law to satisfy the statutory criteria for a capital offense.
	On May 27th, the Friday before Memorial Day, the appellant exercised his right to
testify in his own behalf, against the advice of counsel.  After having the appellant identify
photographs of his children, wife, and mother-in-law, McCann simply asked him whether
there was "something you would like to tell this jury[.]"  The prosecutor objected that the
question called for a narrative response.  Instructed to narrow his inquiry, McCann asked the
appellant whether he had something to tell the jury about the night of the murders.  After
some additional wrangling, the appellant was allowed to describe in narrative fashion what
he had done during the day of December 26, 2009, before the murders.  As his narrative
approached the time of the murders, however, the trial court directed McCann to ask another
question.  At a bench conference, McCann explained that he was ethically constrained from
asking more specific questions, and the prosecutor speculated that McCann "can't do it
because he knows it's a lie." (12)  McCann was then allowed to ask the appellant whether he had
"something else [he] wanted to add[.]"  At that point, the appellant vehemently denied having
ever "put [his] hands on [his] wife[,]" and claimed that his daughter had said as much during
a portion of her deposition testimony "that y'all recorded over."  When the prosecutor's
hearsay objection was sustained, McCann asked the appellant to describe the events after
December 27th, and the appellant was once again allowed to narrate.  He was not specifically
asked on direct examination about the killings themselves.
	On cross-examination, the appellant denied having threatened his first attorney,
Gonzalez.  He claimed that Gonzalez withdrew from the case because the appellant had tried
to put a stop to the depositions of his children.  The appellant further maintained that his
children were coerced into giving the deposition testimony against him.  At this juncture,
McCann renewed his motion for a competency examination, but the trial court denied it,
observing that "[t]here's nothing that I have been shown that changes anything that I have
been shown before."  The appellant next denied that his attorneys were "trying to save [his]
life[.]"  When the prosecutor asked the appellant whether McCann had been misleading the
jury panel during his opening statement, the following transpired:
	A  I asked him, before he made his statement, what -- what I was curious about
what exactly was he going to make in his opening statement.  And the reason
I said that -- the reason I asked that question is because that we weren't
talking.  They weren't coming to see me.  They didn't want to hear anything
I had to say about the things that I was saying about the mayor and all the
allegations that I was saying.  They wouldn't investigate it.  They kept bringing
me -- I have proof of everything that I'm saying.

	Q  Do you know they talked to the mayor?

	A  That's what they told me.

	Q  I know.  Everybody did.

	A  And I've, you know -- I looked at the thing.  He was obviously lying.

	Q  Do you know these two gentlemen have tracked everything you have ever
said down?

	A  No.

	Q  And it comes to one conclusion: You killed those two women.

	A  I didn't kill anyone.

	Q  And they're trying to save your life.  You understand that?

	A  I didn't kill anyone.

The appellant further testified that his daughter had made a mistake to identify him as the
killer.  He explained that he fled the state after the killings because the Mayor had threatened
him and had sent two unidentified men to break into his house.  Asked whether his lawyers
were part of this apparent "conspiracy" against him, the appellant replied that they were not
"going out and getting the evidence that I was talking about, and I was wondering why."  The
prosecutor wrapped up his cross-examination of the appellant by asking him:
	Q  All right.  Let me ask you this way: Is there any way, Mr. Turner, you want
to change any of your story right now and beg for forgiveness from this jury
at all?

	A  I didn't kill anyone.

	Q  I know.  Do you know how dangerous that makes you?

McCann's objection was sustained, but his motion for mistrial was denied.  On redirect,
McCann simply asked:
	Q  Mr. Turner, in your mind, all that drivel was true, wasn't it?

	A  It is true.

Shortly after, the defense rested and both sides closed.
	On Tuesday, May 31st, the morning that final arguments for the guilt phase were set
to begin, the appellant unequivocally announced that he was "firing my defense team and
representing myself.  I should be able to represent myself at any stage of this trial.  I have that
right." (13)  When the trial court asked why, the appellant asserted:
		They have seriously neglected my case.  They have ignored the
information I have provided them for my defense.  Witnesses for my defense
haven't been contacted that I've given them.

		He made up -- he came up with an opening statement when I had - 
signed an affidavit or even told him that I -- that I killed anyone.  So where did
he get this opening statement from, that it's an accident?  He has not defended
me.

McCann reminded the trial court that he had recently renewed his request for a competency
hearing based upon the appellant's paranoia.  Directed to respond specifically to the
appellant's complaints, McCann replied:
		We have, during the course of this investigation -- Without going into
too much client confidence, Mr. Turner has indicated that there were entourage
members of the mayor of Kendleton who might fit his description as well as
other individuals whom he might have hired who was part of his hang-around
crew.  We have found no such individual who would refute the 100 percent-certain eyewitness identification of his own children during the incident.

		THE COURT:  Mr. Turner testified that he was afraid of certain
individuals and indicated that that was part of the reason why he fled.  Did you
pursue that investigation?

		MR. MCCANN:  We have located no such individuals, either as a
friend of the mayor of Kendleton nor any indication that the mayor of
Kendleton was anywhere near his home on the night that he mentioned, nor
that he has any proclivity or, indeed, any real relationship with his wife.  That
doesn't mean that Mr. Turner didn't think that there was one, but at the same
time, we found no such indication.

		THE COURT:  Mr. Turner has raised the issue that you have not
pursued the theory that it was an accident.  Would you respond to that
allegation?

		MR. MCCANN: I understood him to mean that he rejected the theory
that it was an accident because his testimony indicated he was not there.  The
only plausible defense that Mr. Moncriffe and I could see coming from the
evidence that we examined is that the second killing -- while the first killing
may have been an act of passion between a jealous husband and wife, the
second killing would appear to have been unintended.  At least there was no
indication of any quarrel or violence between Mr. Turner and Betty Jo.

		And given the circumstances and the placement of the second floor, it
is conceivable that he did not intend that killing and that killing was, in fact,
either accidental or perhaps done in a reckless manner that would have
indicated a lesser charge might be available or that we could argue plausibly
that that killing was not intentional.

Based upon these representations, the trial court summarily denied the appellant's demand
to "fire" his trial counsel and represent himself.  Closing arguments began soon after.
	The prosecutors used their opening remarks to highlight the appellant's claim that his
children had mistakenly identified him and to pound away at his failure to take
responsibility. (14)  For his part, McCann described the appellant's behavior this way:
	When I got up and talked to you in opening, I told you that my client, Albert
James Turner, still hasn't accepted what happened because on that night, he
snapped.  You actually got to watch what he thinks is the truth because he
literally cannot accept what happened.  In his mind, very sadly, it is the truth.

He then went on to urge the jury nevertheless to accept the defensive theory that the appellant
had not intended to kill his mother-in-law and, on that account, to find him not guilty of
capital murder.
	The State argued in response that the wound inflicted on the appellant's mother-in-law
was too severe to justify a finding that it was not intentionally inflicted.  Along the way, the
prosecutor once again emphasized the absurdity of the appellant's testimony, reminding the
jury that even McCann had characterized his story as "drivel."  Later, during their closing
arguments at the punishment phase of trial, the State similarly relied upon the appellant's
implausible guilt-phase testimony to argue that the remorselessness he displayed in the
courtroom and from the witness stand constituted compelling evidence that should convince
the jury that he would constitute a future danger to society. (15)
II.  The Law
	A criminal defendant who is incompetent may not be put to trial without violating due
process. (16)  "It has long been accepted that a person whose mental condition is such that he
lacks the capacity to understand the nature and object of the proceedings against him, to
consult with counsel, and to assist in preparing his defense may not be subjected to trial." (17) 
The constitutional standard for competency to stand trial asks whether the defendant has a
sufficient present ability to consult with his lawyer with a reasonable degree of rational
understanding and whether he has a rational as well as factual understanding of the
proceedings against him. (18)  Due process also mandates state procedures that are adequate to
assure that incompetent defendants are not put to trial. (19)  To that end, our statutory scheme
has codified the constitutional standard for competency to stand trial and has elaborately
described the circumstances that require, and procedures for making, a determination of
whether a defendant is competent to stand trial. (20)
A.  Substantive Standard
	The Texas Legislature has adopted the constitutional standard for competency to stand
trial in Article 46B.003(a) of the Texas Code of Criminal Procedure. (21)  The appellant in this
case does not contend that he lacked at least a factual understanding of the proceedings
against him.  There is no reason to doubt that he understood that his life and liberty were at
stake and what roles the various participants in the proceedings played.  At issue is whether
there was any substantive indication that he lacked either a rational understanding of the
proceedings or a present sufficient ability to consult with counsel with a reasonable degree
of rational understanding--or, as the trial court in this case ordered Dr. Almeida to assess,
whether he was "able to rationally assist his lawyers in the defense of his case."
	The Legislature apparently regards a defendant's capacity to rationally assist in the
preparation and execution of his defense to be indispensable to a defendant's competency to
stand trial.  We may infer this from the fact that it has directed that forensic psychologists and
psychiatrists appointed by the trial court to perform competency evaluations should
specifically consider, among other things: 1) the defendant's "capacity . . . during criminal
proceedings to . . . engage in a reasoned choice of legal strategies and options;" as well as
2) "the impact of the mental illness or mental retardation, if existent, on the defendant's
capacity to engage with counsel in a reasonable and rational manner[.]" (22) These legislative
criteria for competency contemplate a defendant who is at least minimally able to interact
with his trial counsel in a "reasonable and rational" way (even if they do not necessarily
agree) in formulating decisions how most effectively to pursue his defense.
	Other jurisdictions have construed the constitutional standard for competence to stand
trial consistent with this understanding.  Various courts have declared defendants to be
incompetent under the constitutional standard upon findings that they suffered from mental
illnesses causing paranoid delusions that impacted their perception of reality in ways that
adversely affected their ability to rationally comprehend the proceedings against them or
interact rationally with trial counsel. (23)  And we think there is particular cause for concern
when a defendant's mental impairment directly touches upon certain fundamental decisions
that the criminal justice system reserves for him to make personally--albeit after "engaging"
meaningfully with counsel--such as whether to testify in his own defense. (24)  Precisely
because the defendant retains ultimate authority over these decisions, it is critical that he be
able "to consult with counsel with a reasonable degree of rational understanding" about
them. (25)
 	This is not to imply that a defendant's mental illness plus his failure to communicate
with counsel will invariably or necessarily add up to a finding of incompetence.  The fact that
a defendant is mentally ill does not by itself mean he is incompetent. (26)  Nor does the simple
fact that he obstinately refuses to cooperate with his trial counsel. (27)  Indeed, even a mentally
ill defendant who resists cooperating with his counsel may nevertheless be found competent
if the manifestations of his particular mental illness are not shown to be the engine of his
obstinacy. (28)  But when a defendant's mental illness operates in such a way as to prevent him
from rationally understanding the proceedings against him or engaging rationally with
counsel in the pursuit of his own best interests, he cannot be made to stand trial consistent
with due process.  Evidence that raises this possibility necessitates an informal inquiry, and
if that inquiry reveals that the possibility is substantial, a formal competency trial is required.
B.  Procedure
	Under our current statutory scheme, (29) any "suggestion" of incompetency to stand trial
calls for an "informal inquiry" to determine whether evidence exists to justify a formal
competency trial. (30)  In 2009, this Court held that evidence that a "suggestion" of
incompetency sufficient to trigger an informal inquiry was the same as the bona fide doubt
standard from the previous statutory regime. (31)  The Legislature has subsequently rejected the
bona fide doubt standard for purposes of Article 46B.004, but the amendment by which this
was accomplished did not become effective until September 1, 2011, several months after
the appellant's trial. (32)  In any event, here, at least as of May 20, 2011, when voir dire was
interrupted for the hearing at which Dr. Almeida testified, the trial court was obviously
persuaded that a bona fide doubt did exist as to the appellant's competency.
	The question therefore becomes whether, in light of what became known to the trial
court by the conclusion of this informal inquiry, it should have conducted a formal
competency trial.  The answer depends upon whether "some evidence from any source" had
arisen by that time "that would support a finding that [the appellant] may be incompetent to
stand trial." (33)  In making this determination, a trial court must consider only that evidence
tending to show incompetency, "putting aside all competing indications of competency, to
find whether there is some evidence, a quantity more than none or a scintilla, that rationally
may lead to a conclusion of incompetency." (34)  If so, then "evidence exists to support a
finding of incompetency," and the statutory scheme requires the trial court to conduct a
formal competency trial. (35)
	Should the formal competency trial result in a finding of competency, the trial court
is not obliged to revisit the issue later absent a material change of circumstances suggesting
that the defendant's mental status has deteriorated. (36)  However, especially when there has
been a suggestion of incompetency but no formal adjudication of the issue, due process
requires the trial court to remain ever vigilant for changes in circumstances that would make
a formal adjudication appropriate. (37)  In the instant case, we find no fault in the trial court's
failure to conduct a formal competency trial following the initial evaluations by Drs. Gollaher
and Axelrad, since they deemed the appellant to be competent.  After all, the appellant's trial
counsel made no request for a formal competency trial at that time.  But as of May 20, 2011,
when the trial court concluded its informal inquiry, there was some evidence to support a
rational finding of incompetence, and, for the reasons that we describe below, the appellant's
request for a formal competency trial should then have been granted.
III.  Analysis
	Shortly after indictment in April of 2010, and before the appellant was afforded much
of an opportunity to interact with Gonzalez, his first-appointed trial counsel, both Dr.
Gollaher and Dr. Axelrad deemed him competent to stand trial.  The record does not show
that the appellant had a history of mental illness.  Nevertheless, both of the competency
reports reflect the substantial possibility that he was suffering from paranoia that may have
been the product of "a paranoid disorder," and that he was apparently exhibiting delusions. 
Gollaher expressly found that the appellant had a factual understanding of the proceedings
and could "communicate events in an understandable manner and can report his state of
mind."  But her report did not speak specifically to whether his condition would adversely
affect his capacity either to "engage with counsel in a reasonable and rational manner[,]" or
to "engage in a reasoned choice of legal strategies and options[.]" (38) Axelrad's report did
speak to those capacities and, in fact, he found the appellant to be "mildly impaired" with
respect to both.  Axelrad noted that, "[i]n the event [that the appellant] has a paranoid
disorder, this may be contributing to the problems he is experiencing with his attorney." 
Notwithstanding the experts' ultimate conclusions that the appellant was competent, the trial
court was effectively put on notice of the need to maintain vigilance to assure that the
appellant's due process rights were preserved.
	Barely over a month after the initial evaluations, the appellant's attorneys were already
experiencing "a little bit of a disconnect" with him.  By November of 2010, the appellant had
filed a grievance against his lawyers and requested a new "defense team."  In December,
Gonzalez's continued representation of the appellant became "untenable" after the appellant
threatened him with physical violence over their disagreement with the defense strategy to
depose the appellant's children.  By April of 2011, it began to emerge that the appellant's
displeasure with trial counsel involved more than the depositions alone; he was also upset
that trial counsel were not pursuing a sufficiently vigorous investigation into his apparently
delusional--and, in any event, clearly irrelevant--claim that the Mayor of Kendleton had
sired his youngest child.  According to Moncriffe, "He seems to have one train of thought
and he disregards all other rational thoughts completely."  The appellant's paranoia had
progressed to the point that, if the representations of his own lawyers are to be credited, he 
believed that they were openly conspiring with the prosecutors to secure his conviction.  He
flatly refused to communicate with them during the voir dire proceedings.
	We think the preceding information constitutes at least some evidence that would
support a rational finding that the appellant lacked the capacity to "engage" with his trial
counsel rationally or to make rational choices with respect to his legal strategies and options. 
In finding otherwise at the conclusion of the informal inquiry on May 20, 2011, the trial court
made two mistakes.  First, the trial court focused erroneously on evidence of competency
rather than evidence of incompetency, relying upon the ultimate conclusions of Drs. Gollaher
and Axelrad, as well as Dr. Almeida's subsequent opinion that the appellant's cognitive
functioning had not significantly changed in the interim.  But Almeida was unable to say that
the appellant was competent to assist counsel in his defense, and both Gollaher and Axelrad
observed signs of paranoid delusions that would at least minimally support a finding that the
appellant suffered from a mental disorder that impaired his ability to participate rationally
in the preparation and presentation of his defense.  The interactions between the appellant
and his trial counsel in the intervening months constituted substantial evidence that Axelrad's
nascent concerns about the appellant's capacity to consult rationally with his attorneys were
subsequently borne out.  There was some evidence that would rationally support a finding
of incompetency to stand trial, notwithstanding other evidence to the contrary.
	Second, the trial court erred to the extent that it denied the appellant's request for a
formal competency trial on the grounds that the appellant failed to demonstrate any "change"
of status since the earlier findings of competency by Gollaher and Axelrad.  There was no
adjudication of the competency issue in the summer of 2010 following their evaluations--not
even an informal inquiry to decide whether there was sufficient evidence at that time to
invoke a formal competency trial.  Thus, there was no prior judicial competency
determination to justify a requirement of a change in circumstances.  Moreover, even had
there been some previous judicial finding of competency, the trial court was mistaken to
conclude that no new circumstances existed to merit a second look.  By May of 2011, there
had arisen new evidence in the form of the appellant's obviously irrational belief that his
ongoing delusion with respect to the Mayor of Kendleton somehow provided him with a
defense to prosecution for capital murder that was preferable to the approach that his trial
lawyers urged him to pursue.  That the appellant persisted in this delusion-fueled belief
against the emphatic advice of counsel, together with the earlier suggestions that he suffered
from a paranoid disorder, was enough to raise the likelihood of incompetency to a level 
beyond that which is evinced by a mere dispute between an ordinarily obstinate defendant
and his legal counsel over plausible trial strategies.  It is at least some evidence to support
a rational finding that, because of mental illness, the appellant was unable to engage
rationally with his lawyers and was therefore incapable of participating rationally in his own
defense. (39)  Most critically, he may well have been incapable of making a rational, non-delusional decision with respect to whether or not to accept his trial counsel's advice not to
testify. (40)
	We hasten to emphasize the limited scope of our holding today.  This is not a case in
which there is some evidence of mental illness but no evidence from which it may reasonably
be inferred that the defendant's mental illness renders him incapable of consulting rationally
with counsel.  Nor is it a case in which there is some evidence that the defendant obstinately
refuses to cooperate with counsel but nothing from which to rationally infer that his obstinacy
is fueled by mental illness.  It is not even a case in which there is some evidence of mental
illness, some evidence of obstinacy, but ultimately no rational basis to infer that the obstinacy
is a product of the mental illness.  None of these scenarios would compel a formal
competency trial.  Instead, this case presents one of the relatively rare instances in which
there is at least some evidence from which it may rationally be inferred not only 1) that the
defendant suffers some degree of debilitating mental illness,  and that 2) he obstinately
refuses to cooperate with counsel to his own apparent detriment, but also that 3) his mental
illness is what fuels his obstinacy.  Whenever a trial court's informal inquiry establishes that
there is some evidence that could rationally support all three of these inferences, it should
conduct a formal competency trial.
	Therefore, bearing firmly in mind that the standard for requiring a formal competency
trial is not a particularly onerous one--whether, putting aside the evidence of competency,
there is more than a scintilla of evidence that would support a rational finding of fact that the
accused is incompetent to stand trial (41)--we hold that the trial court erred in failing to grant
the appellant's request for a formal competency trial under Article 46B.005.
DISPOSITION
	Accordingly, we sustain the appellant's ninth point of error, abate the appeal, and
remand the cause to the trial court.  On remand, the trial court shall first determine whether
it is presently feasible to conduct a retrospective competency trial, given the passage of time,
availability of evidence, and any other pertinent considerations. (42)  Should the trial court deem
a retrospective competency trial to be feasible, it shall proceed to conduct such a trial in
accordance with Chapter 46B, Subchapter C, of the Code of Criminal Procedure. (43) 
Regardless of whether the trial court deems a retrospective competency trial to be feasible,
the record of the proceedings on remand shall then be returned to this Court for reinstatement
of the appeal. (44)
DELIVERED:	October 30, 2013
PUBLISH
1. 	 Tex. Penal Code § 19.03(a)(7)(A).
2. 	 Tex. Code Crim. Proc. art. 37.071, §§ 2(b) & 2(e)(1).
3. 	 Tex. Code Crim. Proc. art. 37.071, § 2(h).
4. 	 In his ninth point of error, the appellant specifically argues that we should remand the cause
for a retrospective competency hearing.  Appellant's Brief at 29-31.
5. 	 There is no evidence that the home was broken into, and the appellant was not charged with
committing murder in the course of a burglary, another theory of capital murder.  Tex. Penal Code
§ 19.03(a)(2).
6. 	 According to the 2010 edition of the Physicians' Desk Reference, Risperdal is an "atypical
antipsychotic" prescribed for the treatment of schizophrenia and bipolar disorder.  Physicians' Desk
Reference 2682 (64th ed. 2010).
7. 	 Axelrad's report was submitted on the form approved by the Texas Correctional Office on
Offenders with Medical or Mental Impairments under Section 614.0032(b) of the Texas Health and
Safety Code.  Tex. Code Crim. Proc. art. 46B.025(d); Tex. Health & Safety Code §
614.0032(b).
8. 	 Because the presiding judge for the 268th Judicial District Court was out sick on December
10, 2010, both this ex parte conference in chambers and the hearing that occurred in open court later
that same day were presided over by the judge of the 434th Judicial District Court.
9. 	We find no such motion or affidavit, however, in the record.
10. 	 Other than the informal hearing on April 18th, after which the trial court ruled that no formal
competency hearing was necessary, there had been no prior competency hearing.
11. 	 We note here that having a rational understanding of the proceedings is not the same thing
as having the ability to consult with trial counsel with a reasonable degree of rational understanding
or to "rationally assist his lawyers in the defense of his case"--the specific issue that the trial court
asked Almeida to evaluate.  Unless a criminal defendant satisfies both criteria, he is incompetent to
stand trial.  Tex. Code Crim. Proc. art. 46B.003(a).
12. 	 Trial counsel later renewed their claim that the appellant was incompetent in a motion for
new trial.  At a hearing on that motion, McCann testified that, prior to trial, the appellant "gave, at
one point, three different versions of what had happened the night of the killings to myself and Mr.
Moncriffe, and at no point in the conversation, did he indicate which one he intended to testify to." 
McCann continued:

		He became extremely upset with us and me, in particular, and began to ask
if, you know, I was part of a secret society that was trying to get him killed or that
was advancing my career by failing to defend him.  He, at one point, when we were
sitting next to each other, asked me if I was putting things in his coffee.  It -- it had
got to the point of absurdity in some of our conversations.  He constantly referred me
to Biblical passages that appeared to have no relevance in terms of his defense.

* * *

		[The appellant] was obsessed with the Mayor of Kendleton with whom he
believed his wife had had an affair.  He was constantly attempting to blame the
killings on this -- that person, and that's essentially what he testified to, almost as if
he wanted it to be true.  And I don't -- I'm not a mental health professional.  I can
only tell you that I have done this for many years.  I have never had a client who, so
fundamentally refused to acknowledge the daily reality that we were dealing with to
the point that it was as if he was telling you the sky was always green.  That -- I have
to attribute to something other than . . . a simple attempt to lie because there was no
basis for the lie.  There was not a fact to support his view of what was going on.
13. 	 In three points of error, the appellant argues that, if he was indeed competent, then he was
denied his Sixth Amendment right to represent himself under Faretta v. California, 422 U.S. 806 
(1975).  In view of our disposition of this appeal, we need not presently address this claim.
14. 	 The jury heard a recording of the 911 call that the appellant's daughter placed to report the
killings as they were occurring.  The first prosecutor argued:

	And I know that the only person not affected by that 9-1-1 call was the man who
created it, the Defendant.  And he basically told you that when he got up on that
stand.  He told that [his daughter] had misidentified him, that maybe she thought she
saw him, but that's not who it was.

		Misidentified him?  This is a 12-year-old girl who's not identifying a
stranger; she's not giving just a general description of someone.  It's her father.  She
knows who he is, and she knows what he did.

*  *  *

		He chose to testify and tell you a story, and that's exactly what it was, a story. 
But it doesn't make sense because lies don't make sense.

The second prosecutor took up the theme of the appellant's demeanor from the witness stand:

	There were no tears from the Defendant.  And what you saw of him on Friday, there
was no admissions by him of what he had done.  There was no shame for what he had
done.  "I wasn't there."

		And it was defiance.  It was defiance with a complete lack of acceptance of
what the facts are in his demeanor from the witness stand.

*  *  *

	He comes up with a story it's the mayor of Kendleton's fault.  What does that tell you
about his demeanor and what his mindset is in this?
15. 	 Those arguments include the following:

		And then what does he do?  He gets up on the stand and he tells you that he
wasn't even there.  With all the overwhelming evidence against him, he still can't
admit that he did it.  He gets up on the stand and he says, I wasn't there, even though
his own attorneys told you that he did it.

		What does that say about a person?  What kind of person can sit and listen to
the 9-1-1 call that y'all heard [the appellant's daughter] describing her grandmother
and mother dying before her eyes and show no emotion?  What kind of person can
sit there and look at autopsy photos of what he's done, his wife and mother-in-law's
necks open, and show no emotion?  What kind of person is that?

		What does that say about a person?  It says that they're a threat.  It tells you
that they're dangerous.

*  *  *

		He's shown absolutely no remorse and instead has done the complete
opposite by saying he wasn't even there.

*  *  *

		You watched him testify during guilt/innocence.  Do you remember he told
you the story of how he went to his house and there was a man inside of his house? 
"I don't know who it was.  It wasn't me.  I wasn't there."

		I know who was in his house and so do you.  It was the Defendant.  It was the
Defendant.  And it's not that he can't tell you; he won't.  And just as we discussed
during cross-examination of the Defendant, what kind of dangerous does that make
him?  What kind of dangerous does that make him?  What kind of dangerousness is
engendered in the lack of remorse?
16. 	 E.g., Cooper v. Oklahoma, 517 U.S. 348, 354 (1996) ("We have repeatedly and consistently
recognized that 'the criminal trial of an incompetent defendant violates due process.'") (quoting
Medina v. California, 505 U.S. 437, 453 (1992)).
17. 	 Drope v. Missouri, 420 U.S. 162, 171 (1975).
18. 	 Dusky v. United States, 362 U.S. 402, 402 (1960).
19. 	 Pate v. Robinson, 383 U.S. 375, 378 (1966).
20. 	 Tex. Code Crim. Proc. ch. 46B, subch. A-C.
21. 	 See Tex. Code Crim. Proc. art. 46B.003(a)(1) & (2) ("A person is incompetent to stand trial
if the person does not have . . . sufficient present ability to consult with the person's lawyer with a
reasonable degree of rational understanding; or . . . a rational as well as factual understanding of the
proceedings against the person.").
22. 	 Tex. Code Crim. Proc. art. 46B.024 §§ (1)(C) & (4) (emphasis added).  (Section 4 of
Article 46B.024 was amended in 2011, after the appellant's trial, and presently reads: "the degree
of impairment resulting from the mental illness or mental retardation, if existent, and the specific
impact on the defendant's capacity to engage with counsel in a reasonable and rational manner." 
Acts 2011, 82nd Leg., ch. 822, § 7, p. 1897, eff. Sept. 1, 2011.).  See Morris v. State, 301 S.W.3d
281, 285-86 & n.10 (Tex. Crim. App. 2009) (factors listed in Article 46B.024 are "relevant" to the
determination of competency, including whether the defendant can "engage in a reasoned choice of
legal strategies and options").
23. 	 See, e.g., Commonwealth v. Kennedy, 305 A.2d 890 (Pa. 1973) (evidence did not support
trial court's finding that the appellant was competent to stand trial when testimony showed without
contradiction that he suffered from paranoid schizophrenia and his mental illness prevented him from
cooperating with trial counsel);  State v. Pedersen, 309 N.W.2d 490, 501 (Iowa 1981) (although the
defendant appeared to have a factual understanding of the proceedings against him, delusions fueled
by schizophrenia prevented him from cooperating with defense counsel, rendering him "unable to
assist effectively in his defense");  United States v. Blohm, 579 F. Supp. 495, 505 (S.D.N.Y. 1983)
(Dusky standard not satisfied when, although he had factual understanding of the proceedings, the
defendant harbored certain delusional beliefs that rendered him "unable to consult with his lawyer
and assist in his own defense");  Strickland v. Francis, 738 F.2d 1542, 1551 (11th Cir. 1984)
(overturning a state-court finding that the applicant was competent to stand trial because expert
testimony overwhelmingly established that his mental illness caused delusions that rendered him
"unable to understand the nature of the proceedings against him and to participate meaningfully in
his defense");  United States v. Hemsi, 901 F.2d 293, 296 (2nd Cir. 1990) (evidence supported the
trial court's finding of incompetency because the appellant's "major psychiatric disorder and his
impaired sense of reality prevented him from focusing on his legal needs and from acting effectively
on his intellectual understanding, and would prevent him from cooperating rationally in his
defense");  Lafferty v. Cook, 949 F.2d 1546, 1556 (10th Cir. 1991) (state court erred to find the
applicant competent on the basis of a simple factual understanding of the proceedings against him
where his paranoid delusions rendered him unable "to realistically determine where his best interests
lie"); United States v. Boigegrain, 155 F.3d 1181, 1189-90 (10th Cir. 1998) (evidence sufficient to
support trial court's finding of incompetency when "the defendant was delusional and suffered from
'paranoid ideation,' causing him to believe that his lawyer was participating in a conspiracy, along
with the prosecutor and the judge, to incarcerate him for reasons unrelated to the charge against
him");  United States v. Ghane, 490 F.3d 1036, 1040 (8th Cir. 2007) (evidence sufficient to support
trial court's finding of incompetency because, though the defendant had a factual understanding of
the proceedings against him, "that understanding was not rational because it was premised on his
delusion of a government conspiracy working against him, including the doctors, lawyers, and the
court");  People v. Mondragon, 217 P.3d 936 (Colo. App. 2009) (trial court erred to find the
defendant competent based on factual understanding of the proceedings alone when his mental
illness prevented him from making a rational decision whether to testify in his own behalf).  See also
Wilcoxson v. State, 22 S.W.3d 289, 305 (Tenn. Crim. App. 1999) ("[C]ourts have acknowledged
that, even if a criminal defendant has an intellectual understanding of the charges against him, he
may be incompetent if his impaired sense of reality substantially undermines his judgment and
prevents him from cooperating rationally with his lawyer[.]").  Other courts have followed suit, albeit
in unpublished decisions.  See United States v. Nagy, No. 96 CR 601(RWS), 1998 WL 341940, at
*7 (S.D.N.Y.  June 26, 1998) (the defendant's "understanding of the pending criminal proceedings
is necessarily skewed by his [delusional] belief that there is a conspiracy against him involving,
among others, judges, the Government, a priest, his landlord, and all psychiatrists who have
examined him");  United States v. Bauman, No. 07-20052-KHV, 2008 WL 2560706, at *7 (D. Kan.
June 26, 2008) (notwithstanding evidence that the defendant had a factual understanding of the
proceedings, the trial court "finds that due to a delusional disorder, defendant lacks sufficient contact
with reality to the extent that he cannot rationally consult with or cooperate with his attorney in this
case");  Aldridge v. Thaler, No. H-05-608, 2010 WL 1050335, at *33 (S.D. Texas March 17, 2010)
("Without the ability to make crucial decisions and add relevant information to the defense,
communication [with counsel] does not amount to the consultation or assistance required by the
Supreme Court.");  State v. Williamson, No. 1106025042, 2013 WL 268981, at * 9 (Del. Super. Ct.
January 23, 2013) ("[D]efense lawyers must provide the best defense consistent with the client's
direction.  However, when delusions infect the process with fanciful aberrations, the trial would be
a mockery of justice.  Where a psychotic disorder precludes a meaningful defense, then no one can
be subject to the gauntlet of trial.").
24. 	 See Jones v. Barnes, 463 U.S. 745, 751 (1983) (in a criminal case, "the accused has the
ultimate authority to make certain fundamental decisions regarding the case, as to whether to plead
guilty, waive a jury, testify in his or her own behalf, or take an appeal"); Ex parte Mines, 26 S.W.3d
910, 915 (Tex. Crim. App. 2000) ("Another reason for requiring competency at trial is that the
defendant must make significant choices that require the advice of counsel but that are ultimately
decided by the defendant.  The defendant must be competent to decide whether to invoke or to waive
such personal constitutional rights.") (citations omitted).
25. 	 See Mondragon, supra, at 942 ("[I]f defendant's mental disease or defect rendered him
incapable of deciding rationally whether to testify, then, because of the nature of that right, he
necessarily lacked the sufficient present ability to consult with his lawyer with a reasonable degree
of rational understanding and the requisite factual and rational understanding of the proceedings
against him.").
26. 	 Moore v. State, 999 S.W.2d 385, 395 (Tex. Crim. App. 1999);  Bouchillon v. Collins, 907
F.2d 589, 593 (5th Cir. 1990).
27. 	 See Reed v. State, 112 S.W.3d 706, 710 (Tex. App.--Houston [14th Dist.] 2003, pet. ref'd)
("It is not enough for counsel to allege unspecified difficulties in communicating with the
defendant.") (citing Moore, supra, at 394).
28. 	 Loftin v. State, 660 S.W.2d 543, 546-47 (Tex. Crim. App. 1983).
29. 	 In 2003, the Legislature comprehensively revised the procedures governing determinations
of competency to stand trial, repealing former Article 46.02 of the Texas Code of Criminal
Procedure, and replacing it with current Chapter 46B.  See Acts 2003, 78th Leg., ch. 35, §§ 1 & 15,
pp. 57-68 & 72, eff. Jan. 1, 2004.
30. 	 See Tex. Code Crim. Proc. art. 46B.004(c) ("On suggestion that the defendant may be
incompetent to stand trial, the court shall determine by informal inquiry whether there is some
evidence from any source that would support a finding that the defendant may be incompetent to
stand trial.").  
31. 	 Montoya v. State, 291 S.W.3d 420, 425 (Tex. Crim. App. 2009) ("suggestion" means the
same as bona fide doubt under former statutory provisions; hence, "[i]f a trial judge has a bona fide
doubt about the competency of the defendant, he or she shall conduct an informal inquiry to
determine if there is evidence that would support a finding of incompetence").   Cf. Alcott v. State,
51 S.W.3d 596, 600-01 (Tex. Crim. App. 2001) (under the former statutory scheme, bona fide doubt
triggered competency inquiry during which the trial court must determine whether there is "some
evidence" to support a finding of incompetency so as to trigger a formal competency hearing).
32. 	 See Acts 2011, 82nd Leg., ch. 822, §§ 2 & 21(b), p.1895 & 1901, eff. Sept. 1, 2011 (adding
Subsection (c-1) to Article 46B.004 to provide that: "A suggestion of incompetency is the threshold
requirement for an informal inquiry under Subsection (c) and may consist solely of a representation
from any credible source that the defendant may be incompetent.  A further evidentiary showing is
not required to initiate the inquiry, and the court is not required to have a bona fide doubt about the
competency of the defendant.").
33. 	 Tex. Code Crim. Proc. art. 46B.004(c).
34. 	 Ex parte LaHood, 401 S.W.3d 45, 52-53 (Tex. Crim. App. 2013) (quoting  Sisco v. State,
599 S.W.2d 607, 613 (Tex. Crim. App. 1980) (plurality opinion)).  See also Williams v. State, 663
S.W.2d 832, 834 (Tex. Crim. App. 1984) (applying Sisco, and construing prior statutory language
that required a formal competency hearing upon a determination that there is evidence from any
source "to support a finding of incompetency to stand trial");  Barber v. State, 737 S.W.2d 824, 828
(Tex. Crim. App. 1987)  (same);  George E. Dix & John M. Schmolesky, 43 Texas Practice:
Criminal Practice and Procedure § 31:36, at 49 (3rd ed. 2011) ("The language used [in the
current statutory scheme] for the standard to determine whether a hearing must be held is identical
to that in the former statute determining whether a jury trial was required.  This clearly incorporates
the case law development of that criterion[.]").
35. 	See Tex. Code Crim. Proc. art. 46B.005(a) & (b) (if informal inquiry reveals "that evidence
exists to support a finding of incompetency," then the trial court should order an expert examination
and "shall hold a trial . . . before determining whether the defendant is incompetent to stand trial"); 
George E. Dix & John M. Schmolesky, 43 Texas Practice: Criminal Practice and Procedure
§ 31:53, at 63 (3rd ed. 2011) ("A trial on the merits of the competency issue is apparently required
if the trial court determines that evidence exists to support a finding of incompetency.  This standard
uses the same terminology as former . . . Article 46.02, section 4(a) of the Code of Criminal
Procedure.  Almost certainly, it will be given the same interpretation as that prior statutory
language.").  If "evidence exists to support a finding of incompetency," a trial is mandated unless
the parties can agree without a trial that the defendant is incompetent.  Tex. Code Crim. Proc. arts.
46B.005(a)-(c), 46B.054.  Unlike the former statutory regime, which required that a jury be
empaneled to determine competency, under the current statute, the trial court makes the ultimate
determination with respect to competency unless either of the parties or the trial court itself registers
a preference that "a jury shall make that determination."  Tex. Code Crim. Proc. art. 46B.051.
36. 	 E.g., Ferguson v. State, 579 S.W.2d 2, 4-5 (Tex. Crim. App. 1979);  Bigby v. State, 892
S.W.2d 864, 885 (Tex. Crim. App. 1994).
37. 	 See Drope, supra, at 181 ("Even when a defendant is competent at the commencement of
his trial, a trial court must always be alert to circumstances suggesting a change that would render
the accused unable to meet the standards of competence to stand trial.").
38. 	 Tex. Code Crim. Proc. art. 46B.024(4) & (1)(C), respectively.
39. 	 In her dissenting opinion, Judge Keller relies heavily upon the lack of expert opinion that
there was any "current evidence to substantiate a delusional or other psychiatric disorder." 
Dissenting Opinion at 6.  It is true that none of the experts in this case ultimately expressed such an
opinion.  However, it is not evident why the opinion of an expert should be considered indispensable
to raising incompetency--especially considering our holding that an expert's opinion is not
necessary to raise the defense of insanity (which, unlike the standard for incompetency to stand trial,
expressly requires a finding that the defendant's condition be "a result of severe mental disease or
defect").  Cf. Pacheco v. State, 757 S.W.2d 729, 736 (Tex. Crim. App. 1988) ("[W]e hold that
predicated lay opinion testimony when considered with facts and circumstances concerning an
accused and of the offense may be sufficient to raise the issue [of insanity].");  Tex. Penal Code
§ 8.01(a).  And while none of the experts here stated unequivocally that the appellant is mentally ill,
both Gollaher and Axelrad noted the possibility of paranoid and delusional thinking on his part, and
Axelrad observed that he was "an individual who may have a mental illness and [that] the diagnosis
may be a paranoid disorder."  Axelrad even found appellant to be at least "mildly impaired" on that
account in his ability to rationally engage with counsel about the case and about his choice of legal
strategies and options.  Almeida's conclusion that the appellant displayed no delusional disorder was
based upon her perception that there were "no significant changes in [the appellant's] emotional or
cognitive functioning" since the year-old evaluations of Gollaher and Axelrad.  She took no account
of the appellant's subsequent behaviors that might serve to substantiate the initial impressions of
Gollaher and Axelrad that he may suffer from a "mental illness" that "may be a paranoid disorder." 
These circumstances constitute some evidence--at least "more than none or a scintilla," see note 34,
ante--that the appellant suffers from a debilitating mental illness--enough that, in combination with
some evidence of the other two factors, it may be said "that evidence exists to support a finding of
incompetency" for purposes of a formal competency trial under Article 46B.005.
40. 	 Supposing (without deciding) that the appellant was incompetent, it is not difficult to
imagine how his delusional beliefs could have tainted the trial process.  Taking the witness stand
against the advice of counsel, he proceeded to testify at odds with the defensive posture of his
lawyers based upon a wholesale denial of responsibility that was worse than implausible.  This
opened the door for the prosecutors to expose the irrationality of his account on cross-examination
and then to highlight, at both the guilt and punishment phases of trial, that his willful refusal to
acknowledge blame was nothing but a clear signal of his enduring threat to society.  To the extent
that the appellant's disastrous decision to testify was the product of a conflict with trial counsel that
derived from a paranoid pathology, it is constitutionally intolerable.  The trial court erred not to
conduct a formal competency trial that could have ruled out that substantial possibility before
proceeding to trial on the indictment.

	We do not mean by these observations to suggest that due process error in putting an
incompetent defendant to trial is necessarily subject to a constitutional harm analysis.  Although at
least one court has held such error to be "structural," Mondragon, supra, at 942-43, neither the
United States Supreme Court nor this Court has yet declared whether the due process violation of
trying an incompetent defendant constitutes the type of constitutional error, such as those enumerated
most recently in United States v. Gonzalez-Lopez, 548 U.S. 140, 148-49 (2006), that is not
susceptible to a harm analysis.  We have no occasion to decide that question today.  We simply point
out that, if on remand the appellant in this case should indeed be found to be incompetent to stand
trial, it is not hard to see how his incompetency had an obviously deleterious impact on the conduct
of his trial, and particularly, his exclusive decision whether or not to testify.
41. 	 See note 34, ante.
42. 	 See George E. Dix & John M. Schmolesky, 43 Texas Practice: Criminal Practice and
Procedure § 31:81, at 89-90 & n.10 (3rd ed. 2011) (citing, e.g., Torres v. State, 593 S.W.2d 717,
719 (Tex. Crim. App. 1980) (remanding to trial court to decide, inter alia, whether "a nunc pro tunc
determination of appellant's competency is not possible");  Ex parte McKenzie, 582 S.W.2d 153, 155
(Tex. Crim. App. 1979) (remanding case to the trial court to "determine if it is possible to conduct
a nunc pro tunc competency hearing and, if it is, to hold such a hearing" under the then-extant
competency-to-stand-trial statute);  Ex parte Winfrey, 581 S.W.2d 698, 699 (Tex. Crim. App. 1979)
(holding that the original competency hearing suffered from a flawed jury instruction, this Court
remanded to the trial court for a determination whether, inter alia, a retrospective competency
hearing was feasible)).
43. 	 Tex. Code Crim. Proc. ch. 46B, subch. C.
44. 	 This Court has sometimes disposed of other appellate points of error on original submission
before remanding a cause for a retrospective competency determination.  E.g., Brandon v. State, 599
S.W.2d 567, 574 (Tex. Crim. App. 1979) (opinion on original submission);  Barber v. State, 737
S.W.2d 824, 829 (Tex. Crim. App. 1987).  Three of the appellant's remaining points of error in this
case, however, involve the issue of whether he should have been allowed to represent himself at
various points at trial.  See note 13, ante.  The ultimate resolution of the issue of his competency to
stand trial may prove to have some bearing on these points of error.  See Indiana v. Edwards, 554
U.S. 164, 178 (2008) ("[T]he Constitution permits States to insist upon representation by counsel
for those competent enough to stand trial under Dusky but who still suffer from severe mental illness
to the point where they are not competent to conduct trial proceedings by themselves.").  We
therefore believe that resolution of these self-representation claims, if necessary, would best await
our opinion after remand.  The appellant's remaining points of error involve claims that the State
exercised certain peremptory challenges to discriminate against African-American veniremen and
that the trial court erred in failing to bench warrant the appellant from the penitentiary to assure his
attendance at the motion for new trial hearing.  The resolution of these claims also may prove
unnecessary.  In order to avoid resolving the appellant's points of error piecemeal--some now and
some later--we will abstain from addressing any of them unless and until it should become
necessary to do so in our opinion after remand.